       Case 5:19-cv-00572-FB-ESC Document 38 Filed 06/22/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MARIA QUINTERO,                                  §
                                                 §
                   Plaintiff,                    §                 SA-19-CV-00572-FB
                                                 §
vs.                                              §
                                                 §
ALLSTATE VEHICLE AND PROPERTY                    §
INSURANCE COMPANY, DONALD                        §
BATCHELOR,                                       §
                                                 §
                   Defendants.                   §

                           ORDER ABATING CASE
               AND CANCELING TELEPHONIC STATUS CONFERENCE

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Abate

Pending Appraisal [#37]. By their motion, the parties inform the Court that Plaintiff invoked the

appraisal process on December 9, 2019, and an appraiser was appointed on December 27, 2019.

The parties therefore request this case be abated until 30 days after the completion of the

appraisal process. The Court will grant the motion and order the parties to file quarterly status

updates with the Court. The record reflects that there is a status conference set in this case for

June 23, 2020. In light of the abatement of this case, the Court will cancel the conference.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Abate Pending

Appraisal [#37] is GRANTED.

       IT IS FURTHER ORDERED that this case is ABATED pending the completion of the

appraisal process and further order of this Court.

       IT IS FURTHER ORDERED that the parties file quarterly status updates with the

Court on the appraisal process, with the first update due September 22, 2020.




                                                 1
      Case 5:19-cv-00572-FB-ESC Document 38 Filed 06/22/20 Page 2 of 2




      IT IS FINALLY ORDERED that the telephonic status conference set for 11:00 a.m. on

June 23, 2020 is CANCELED.

      SIGNED this 22nd day of June, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE




                                            2
